              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                        1:20 CV 105 MR WCM

JOHN DOE,                               )
                                        )
           Plaintiff,                   )
                                        )                     ORDER
V.                                      )
                                        )
LEES-MCRAE COLLEGE,                     )
a North Carolina Corporation,           )
                                        )
           Defendant.                   )
_________________________________ _____ )


      This matter is before the Court on Plaintiff’s Motion to File Declaration

and Exhibits Under Seal (“Motion to Seal” Doc. 36).

      On April 2, 2021, Plaintiff filed a Motion for Preliminary Injunction and

a supporting brief. Docs. 31, 32. At the same time, Plaintiff filed his Motion to

Seal, which requests that the exhibits in support of his Motion for Preliminary

Injunction (consisting of a declaration and associated materials) be placed

under seal.

      The Motion to Seal states that this action is being pursued in the name

of John Doe due to Plaintiff’s “age, desire and need to remain anonymous” and

that the documents that are the subject of the Motion to Seal contain

information that disclose Plaintiff’s identity.




     Case 1:20-cv-00105-MR-WCM Document 37 Filed 04/09/21 Page 1 of 2
      However, Plaintiff’s Motion does not reflect consultation with opposing

counsel as required by Local Civil Rule 7.1.

      More substantively, supporting statutes, case law, or other authorities,

as required by Local Civil Rule 6.1, have not been provided, either in the

Motion itself or in a separate brief. For example, the Motion to Seal does not

cite to authorities supporting Plaintiff’s position that he should be allowed to

proceed anonymously. See e.g., Doe v. Pub. Citizen, 749 F.3d 246, 273 (4th Cir.

2014) (stating that the Federal Rules of Civil Procedure require that the

identities of the parties to a case be disclosed but noting the Fourth Circuit has

recognized that in exceptional circumstances, compelling concerns relating to

personal privacy or confidentiality may warrant some degree of anonymity in

judicial proceedings, including use of a pseudonym).

      Accordingly, Plaintiff’s Motion to File Declaration and Exhibits Under

Seal (Doc. 36) will be DENIED WITHOUT PREJUDICE. Plaintiff may renew

his request on or before April 16, 2021. In the absence of a renewed Motion by

that date, Plaintiff’s filing (Doc. 33) will be unsealed.

      It is so ordered.

                                    Signed: April 9, 2021




     Case 1:20-cv-00105-MR-WCM Document 37 Filed 04/09/21 Page 2 of 2
